DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of  Group 1 (claims 1-2) in the reply filed on 2/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Claims 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-2 have been examined on the merits.

Priority
The instant application is a national stage entry of PCT/CN2018/078773 filed on 3/13/2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) based on application CN201710145887.7 filed in China on 3/13/2017. 
Certified copy of the foreign priority document is on file. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/13/2019, 10/04/2019, and 12/22/2020 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informality: the phrase “accession number CGMCC NO. 13370” contains redundant words since “NO.” is an abbreviation for “number”.  It is recommended that “NO.” be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention is directed to a novel biological material, specifically the Streptomyces avermitilis strain C63-51 deposited under accession CGMCC No. 13370.  Since the biological material is essential to the claimed invention, it must 
According to the Specification, Applicant deposited the biological material under the Budapest Treaty in China General Microbiological Culture Collection Center (CGMCC) under the accession number CGMCC 13370. However, there is no indication with regards to its public availability. Thus, an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological material will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Further, Applicant must state that the deposited material will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (Pub. No. CN101613712A; English translation).
According to Li et al., Streptomyces avermitlis produces16-membered ring macrolides during fermentation. The fermentation broth is found to have a total of 8 components, among which component B1 has the strongest insecticidal activity and is  S. avermitlis fermentation broth followed by chemical reduction of avermectin using an expensive catalyst. Hence, there is a need to increase the yield of avermectin and ivermectin, as well as reduce production cost (par. [0004]).
Li et al. discloses a genetically engineered bacteria with high production of abamectin and/or ivermectin (Abstract; par. [0009]). This bacteria is derived through overexpression of the maltose transporter MalEFG in any Streptomyces species that produces avermectin and/or ivermectin such as a wild-type strain of S. avermitlis (par. [0010]).
	Cultivation of the transformant pME16/OI-31 and starting bacterial strain OI-31 in a fermentation medium showed that overexpression of MalEFG resulted in increased yield of ivermectin by 2.5 times (par. [0066]; Figure 5).
Li et al. reads on the instant application as follows:
Regarding claim 1: the S. avermitlis transformant pME16/OI-31 is equivalent to “A Streptomyces avermitilis strain C63-51, deposited on December 22, 2016 in the China General Microbiological Culture Collection Center (CGMCC) with an accession number CGMCC NO. 13370”.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' strain differs, and if so to what extent, from the strain disclosed in a prior art. The prior art’s S. avermitlis transformant pME16/OI-
           It is noted that Li et al. does not identify which particular ivermectin B1 is produced by the transformant. But merely because a characteristic of a known strain is not disclosed in a reference does not make a claimed strain patentable. Th disclosed S. avermitlis transformant pME16/OI-31 may be the same S. avermitlis claimed by the applicant. Clear evidence that the strain of the cited prior art does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution and might permit allowance of claims to applicants' strain.
Regarding claim 2: the fermentation medium containing the S. avermitlis transformant pME16/OI-31 is analogous to “A composition comprising the Streptomyces avermitilis strain C63-51 according to claim 1”.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651